THREADGILL, Chief Judge.
Robert Hill appeals his sentence for burglary of a dwelling, challenging the imposition of three probation conditions that were not orally pronounced at sentencing. We strike a portion of one condition, but affirm the remaining conditions.
Mr. Hill was on constructive notice of condition (4) regarding the possession of weapons, condition (7) regarding the use of intoxicants to excess, and the portion of condition (12) that requires him to submit to random testing to determine the use of alcohol or controlled substances; thus, the trial court was not required to pronounce orally these conditions at sentencing. See State v. Hart, 668 So.2d 589 (Fla.1996); § 948.03(1)(j)1., Fla.Stat. (1993); Fla.R.Crim. P. 3.986(e). We strike, however, the portion of condition (12) that requires Mr. Hill to pay for the random testing unless waived by the probation officer, because that language is not contained in section 948.03 and was not orally pronounced at sentencing. See *843Williams v. State, 673 So.2d 586 (Fla. 2d DCA 1996).
Affirmed in part; stricken in part.
BLUE and FULMER, JJ., concur.